    Case 1:19-cv-01684-ENV-CLP Document 2 Filed 03/25/19 Page 1 of 2 PageID #: 98


AO 440(Rev. 06/12) Summons in a Civil Action


                                    United States District Court
                                                                 for the

                                                   Eastern District ofNew York


                   Anthony Winston Hall




                           Plamtiff(s)
                               V.                                          Civil Action No.

           Mr. Cooper f/k/a Nationstar Portfolio

                                                                           CV19-1684
                          Defendant(s)
                                                                                       VITALIANO, J-
                                                   SUMMONS IN A CIVIL ACTION


To:(Defendant's name and address) Mr. Cooper f/k/a Natlonstar Portfolio
                                  8950 Cypress Waters Blvd
                                  Coppell.TX 75019                                            POLLAK, M.J


        'A lawsuit has been filed against you.

         Within 21 days after service ofthis summons on you(not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee ofthe United States described in Fed. R. Civ.
P. 12(a)(2) or(3)— you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:
                                         Pro Se:
                                         Anthony Winston Hall, 114 John Street, STE 78 Neyv York, NY 10272




You alsoIfmust
           you fail to respond,judgment by default will be entered against you for the reliefdemanded in the complaint.
               file your answer or motion with the court.                 |30UGLA.S C PALIVIER
                                                                              CLERK OF COU.



Date:    MAR 25 2019
                                                                                          Mature ofClerk grVeptibPClerk
     Case 1:19-cv-01684-ENV-CLP Document 2 Filed 03/25/19 Page 2 of 2 PageID #: 99


AO 440(Rev.06/12) Summons in a Civil Action(Page 2)

 Civil Action No.


                                                        PROOF OF SERVICE
                   (This section should not befiled with the court unless required by Fed. R. Civ. P.4(I))

          This summons for(name ofindividual and title, ifany)
was received by me on (date)


          □ I personally served the summons on the individual at (place)
                                                                             on (date)                             ; or


          □ I left the summons at the individual's residence or usual place of abode with (name)
                                                              , a person of suitable age and discretion who resides there,
          on (date)                             , and mailed a copy to the individual's last known address; or

          □ I served the summons on (name of individual)                                                                    , who is
           designated by law to accept service of process on behalf of (name oforganization)
                                                                             on (date)                             \ or


          □ I returned the summons unexecuted because                                                                            ; or

          □ Other (specify):




          My fees are $                         for travel and $                  for services, for a total of $          0.00

          I declare under penalty of peijury that this information is true.


 Date:
                                                                                         Server's signature



                                                                                     Printed name and title




                                                                                         Server's address


 Additional information regarding attempted service, etc:
